Citation Nr: 1734893	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to June 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a right wrist, neck, and low back disability.  In May 2011 an informal hearing was conducted with a decision review officer (DRO); a summary of the hearing is in the record.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  The Veteran's record is now in the jurisdiction of the Chicago, Illinois, RO.


FINDINGS OF FACT

1.  A right wrist disability was not manifested in service or for many years thereafter, and such disability is not shown to be etiologically related to the Veteran's service.

2.  A neck disability was not manifested in service; cervical arthritis was not manifested in service or for many years thereafter; and the Veteran's current neck disability is not shown to be etiologically related to his service.

3.  A low back disability was not manifested in service; thoracolumbar arthritis was not manifested in service or for many years thereafter: and the Veteran's current low back disability is not shown to be etiologically related to his service.



CONCLUSIONS OF LAW

1.  Service connection for a right wrist disability is not warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for a low back disability is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and might be potentially advantageous to the claimant's position.  At the August 2016 Travel Board hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate his claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice (private and VA) treatment records he identified.  The Veteran was afforded a VA examination in June 2012.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For a Veteran who engaged in combat with the enemy, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claims.

The Veteran's STRs are silent for complaints, diagnosis or treatment for a right wrist or neck disability.  A September 1969 STR notes complaints of back pain for 10 days without a specific injury recalled.  A heating pad was recommended.  An October 1969 STR notes recurrent back pain following jumping out of bed.  Examination revealed full range of motion (ROM).  The impression was a muscle strain.  A May 1970 STR notes the Veteran was seen for a lacerated right forearm.  The January 1971 separation examination contains a normal clinical evaluation including upper extremities and spine with a note of a one inch scar on the right wrist.
A report of a September 1994 orthopedic examination of the cervical spine notes that the Veteran was seen with complaints of neck pain with stiffness and soreness after lifting weights in 1990.  A September 1994 cervical spine X-ray found mild degenerative changes with spurring of C5 and C6 with narrowing of the C5-C6 intervertebral space.  No fractures dislocations or other abnormalities were seen.  The impression was degenerative disc disease at C5-C6.

September 2009 correspondence from the Veteran's private physician notes that the Veteran reported falling during service in Vietnam.  The Veteran stated that as a result of these falls he developed chronic low back pain, neck pain, bilateral knee pain (a disability not at issue in this appeal), and right wrist problems.  The physician opined "it certainly is possible that the present problems with these areas are related to his tour in Vietnam."

At a May 2011 informal conference with a DRO the Veteran indicated that he self-treated, and self-medicated for neck problems due to wearing a heavy helmet in service.  Following service he was an optometrist.  He stated that falling a lot and carrying heavy equipment in service caused his current right wrist pain, which he has self-treated/self-medicated.

In May 2012 correspondence, the Veteran's wife states that she recalls him complaining of neck pain upon his return from service.  She relates that he was unable to carry things as he could prior to service.  In a May 2012 letter the Veteran's brother states that ability to lift things declined while he was in service.

On June 2012 VA examination of the right wrist the examiner noted there was a diagnosis of right wrist tendinitis as of June 2012.  The Veteran reported several falls in service, and that he was not treated for a specific wrist injury in service.  On examination there was no deformity or soft tissue swelling or inflammation.  X-rays showed there was no degenerative or traumatic arthritis of the wrist.  The examiner opined that it was less likely than not that a right wrist disability was incurred in or caused by service.  The examiner explained that there was no history of significant injury to the wrist.  The examiner also noted there was no X-ray evidence of residuals of unrecognized fracture or of carpal instability.  The examiner explained that extensor carpi ulnar tendinitis is not uncommon in the general population, and is most often related to an overuse syndrome rather than a traumatic condition; therefore it is not attributable to repeated falls years ago.  

On June 2012 VA cervical spine examination of the mild degenerative changes of the C5-C6 vertebrae were diagnosed based on a September 1994 X-ray.  The examiner opined that the cervical spine disability was not related to service or wearing a heavy helmet therein, but was more likely due to age-related changes.  The examiner explained that there was no injury in service that required ongoing care and that on the September 1994 orthopedics visit it was noted to be a "first visit" (23 years after service).

On June 2012 VA low back examination minimal DJD of the lumbar spine with loss of normal lumbar lordosis was diagnosed based on March 2006 lumbosacral spine X-rays.  The examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  The examiner noted the complaints of low back pain in service, but explained that "muscle strain" noted in service appeared to have been well healed, without any residuals, as there are no further complaints of back pain for the remaining time of service.  The examiner also noted the findings of normal "spine and other musculoskeletal" on service separation examination.
	
A September 2014 anesthesia evaluation notes a history of neck problems for approximately 20 years (treated with over the counter ibuprofen) and occasional lower back pain.

At the August 2016 Travel Board hearing the Veteran testified that he injured his neck wearing a heavy helmet in service.  He stated that he went to sick call with complaints of neck pain in service.  He testified that he fell several times, in service injuring his wrist.  He acknowledged that he did not seek medical attention for many years upon his return from service.  He also testified that he was given a collar to wear around his neck when he slept.  He related that his symptoms have been constant since service. 

Right Wrist Disability

It is not in dispute that the Veteran has a right wrist disability, as right wrist tendinitis was diagnosed on VA examination in June 2012.  As he served in combat (and is entitled to consideration of his claim under the relaxed evidentiary standards provided in 38 U.S.C.A. § 1154), it may reasonably be conceded that he fell on his right wrist in service.  However, a right wrist disability was not manifested in service; his STRs are silent for complaints, treatment, or diagnosis pertaining to the right wrist, and a wrist disability was not noted on service separation examination.  Consequently, service connection for a right wrist disability on the basis that it became manifest in service and has persisted since is not warranted.  

The provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  So what remains for consideration is whether or not the Veteran's right wrist tendinitis may otherwise be related to his service.  Because tendonitis is not listed as a chronic disease in 38 C.F.R. § 3.309(a), service connection may not be established by showing continuity.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Veteran must provide satisfactory evidence of a relationship between his service and his current condition.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  

Whether or not there is a nexus between a current tendinitis and remote service/falls therein is a medical question.  There is medical evidence of record for and against this claim.  The Board finds that the September 2009 private opinion supporting the Veteran's claim is stated in speculative terms, and does not include rationale.  Therefore it lacks probative value.

In contrast, the June 2012 VA examination is probative evidence against the Veteran's claim and the Board finds it persuasive.  The provider reviewed the record, considered the Veteran's lay assertions regarding injuries in service, and supported the opinions with rationale that cites to supporting factual data (to include the lengthy postservice intervening period before a right wrist disability was clinically documented, and that current findings do not reflect pathology attributable to trauma in service).  The examiner also identified alternate nonservice-related more likely etiological factors for the Veteran's disability, to include an overuse syndrome.  The examiner's opinion against the claim outweighs in probative value the evidence supporting the claim.

The Board has considered the Veteran's own statements (provided at both the DRO conference and Travel Board hearing) and the lay statements submitted by the Veteran's wife and brother.  They are laypersons and lack the competence to provide opinions that are competent and probative evidence on what is a medical question.  While their statements tend to support there was continuity of symptoms, as was noted above the 3.303(b) continuity of symptoms method of establishing nexus of current disability to service does not apply to tendinitis.  In light of the foregoing the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.  

Neck Disability

It is not in dispute that the Veteran has a neck disability, as mild degenerative changes of the C5-C6 vertebrae are diagnosed based on a September 1994 X-ray.  However, a neck disability was not manifested in service (his STRs are silent for complaints, treatment, or diagnosis of a neck disability, and the neck was normal on service separation examination clinical evaluation.  Consequently, service connection for a neck disability on the basis that it became manifest in service and has persisted since is not warranted.  As cervical spine arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Veteran does not allege a specific neck injury in service; he attributes the neck disability to wearing a heavy helmet in service.  What remains for consideration is whether or not the his current neck disability is related to his service, including as alleged.  

While service connection for arthritis of the neck may be established by showing continuity of symptomatology, continuity of neck arthritis symptoms postservice is not shown by the overall record.  The earliest clinical confirmation of arthritis in the record was in 1994, some 23 years following separation (when the changes noted were described as mild).  Lay recollections of remote complaints, as presented here in the statements by the Veteran's spouse and brother, do not establish continuity of arthritis over that 23 year interim period.  Arthritis is a disease that is established by diagnostic studies, and is incapable of lay observation.  Notably, the Veteran's own reports in this matter have been inconsistent.  On 2014 evaluation he reported a 20 year history of neck problems (which places onset in 1994, when the cervical arthritis was first clinically documented).

Whether in the absence of evidence of onset in service and continuity thereafter the Veteran's current neck disability may be related to his service is a medical question.  There is medical evidence in the record both for and against this claim.  As was noted above, the September 2009 private opinion supporting the Veteran's claims is stated in speculative terms, and does not include rationale.  Therefore it lacks probative value.

In contrast, the June 2012 VA examination is probative evidence against the Veteran's claim, and the Board finds it persuasive.  The provider reviewed the record, considered the Veteran's lay assertions regarding injuries (helmet wearing) in service, and supported the opinion with rationale that cites to factual data to include the lengthy postservice intervening period before the claimed neck disability was shown.  The examiner's competent medical opinion against the claim outweighs in probative value the evidence supporting the claim.

The Board has considered the Veteran's own statements (at the DRO conference and Travel Board hearing) and the lay statements by the Veteran's wife and brother.  However, without manifestation in service and/or continuity of symptomatology since, whether or not there is a nexus between a currently diagnosed neck disability and Veteran's service/activities therein (as was noted above) is a medical question beyond the scope of common knowledge or capability of resolution by lay observation.  It requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Their lay statements therefore have no probative value.  In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim, and that the appeal in this matter must be denied.  

Low Back Disability

It is not in dispute that the Veteran has a low back disability, as degenerative changes of the lumbar spine with loss of normal lumbar lordosis were noted on a March 2006 X-ray.  However, the only mention of complaints of low back pain in service was when low back strain was diagnosed in 1969, with no specific injury noted, and no report of follow-up.  The spine was normal on clinical evaluation on January 1971 service separation examination.  Accordingly the complaint in service is shown to have been acute, resolving without residuals.  Consequently, service connection for a low back disability on the basis that it became manifest in service and has persisted since is not warranted.  As lumbar spine arthritis was not shown prior to 2006, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply, and presumptive service connection for low back arthritis under these provisions is not warranted.  As with the neck, arthritis of the low back is a chronic disease listed in 38 C.F.R. § 3.309(a), and service connection may be established by showing continuity, but continuity of low back arthritis is simply not shown.  Arthritis of the low back was first documented postservice by 2006 X-ray (some 35 years after service), and was described as only mild at the time.  Low back  arthritis continuity of symptoms for such a lengthy intervening period cannot be established by recent lay recollections of what transpired in the remote past.  The providers are not competent to establish by their recollections that the Veteran had arthritis at various points in the remote past. 

What remains for consideration is whether or not the Veteran's low back disability may otherwise be related to his service.  Affording him consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154 does not obviate the requirement that he must still provide competent evidence of a causal relationship between his current back disability condition and his service/complaints or injury therein.  

There is medical evidence of record for and against this claim.  The Board finds that the September 2009 private opinion supporting the Veteran's claim is stated in speculative terms, and does not include rationale.  Therefore it lacks probative value.  In contrast, the opinion offered on June 2012 VA examination is probative evidence against the Veteran's claim and the Board finds it persuasive.  The provider reviewed the record, considered the Veteran's lay assertions regarding injuries in service, and supported the opinion against the claim with rationale that cites to supporting factual data (to include the lengthy postservice intervening period before a low back disability was clinically documented).  The examiner's competent medical opinion against the claim outweighs in probative value the evidence supporting the claim.

The Veteran's own statements (before the DRO and at the Travel Board hearing) and the lay statements by the Veteran's wife and brother are not competent evidence regarding the etiology of his back disability.  They are laypersons and are not competent to proffer opinions on what is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the appeal in this matter must be denied.  


ORDER

Service connection for a right wrist disability is denied.

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


